Citation Nr: 1211795	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty January 1942 to September 1945, from June 1948 to December 1954, and from January 1955 to October 1965.  He died in August 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  DIC benefits pursuant to 38 U.S.C.A. § 1151 were denied therein.  This decision was a continuation of an April 2006 rating decision.

In May 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's death was not caused by his August 18, 2005, sigmoidoscopy, and this procedure did not involve proximate cause through carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits based on service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In the context of a claim for DIC benefits, VA generally must provide (1) a statement of the disabilities, if any, for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability that was not service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  When a specific assertion is raised in a DIC claim or the accompanying evidence relates to such, VA must provide notice of how to substantiate the assertion taking into account the submitted evidence.  Id.

Consideration, on a case-by-case basis, must be made as to whether a notice error is prejudicial or harmful to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning the holding in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that all VCAA errors are presumed prejudicial unless VA shows that the essential fairness of the adjudication was not affected); see also Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The appellant was notified by letter dated in December 2005 of the criteria for establishing DIC benefits pursuant to 38 U.S.C.A. § 1151, the evidence required in this regard, as well as her and VA's respective duties for obtaining evidence.  In an October 2006 letter, she again was notified of this information.  A July 2008 letter provided information on how VA determines disability ratings and effective dates if service connection is awarded additionally was set forth.

No further action with respect to the duty to notify is required in this case.  Both the December 2005 and the October 2006 letters predated the April 2007 unfavorable decision by the AOJ, which in this case also is the RO.  All general notice elements with the exception of those concerning disability rating and effective date were addressed by these letters.  It is notable that these elements were not required at the time of the December 2005 letter but were at the time of the October 2006 letter, as Dingess was decided in 2006.  The disability rating and effective date elements were addressed in the July 2008 letter.  

Neither the appellant nor her representative has asserted prejudice or harm from this timing error as required under Sanders.  None is found here.  VA process indeed was achieved contemporaneous with the July 2008 letter in a July 2008 statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or supplemental statement of the case, is sufficient to cure a timing defect).  DIC benefits further are denied herein, and hence no disability rating or effective date will be assigned.  It follows that untimely notice of those elements did not result in prejudice or harm.

Turning to notice in the context of DIC benefits, the appellant never was informed of the Hupp requirements.  Yet this is of no consequence here.  Once again, neither the appellant nor her representative has asserted prejudice or harm.  None is found.  The appellant does not contend that a service-connected disability or a disability that should have been service-connected caused or contributed to the Veteran's death.  Indeed, she instead specifically asserts only 38 U.S.C.A. § 1151 as a theory of entitlement.  Notice in this regard was provided via the December 2005 and October 2006 letters which predate the April 2007 unfavorable decision by the AOJ/RO.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of necessary evidence such as pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1), (c)(2), (c)(3).  Necessary evidence also may include a medical examination and/or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of DIC claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

The Veteran's service treatment records, although previously obtained by VA, are not pertinent here.  VA treatment records dated in the months leading up to the Veteran's death also have been obtained by VA.  This includes VA hospital and VA nursing home records.  No private treatment records dated in the months leading up to the Veteran's death have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the appellant has not identified and authorized the release of any such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  It is notable that she has had ample opportunity throughout the period on appeal to undertake records identification and authorization.  It also is notable that she has had ample opportunity throughout the period on appeal, to include after the May 2011 Travel Board hearing, to submit private or VA treatment records.

No medical examination could be obtained in this case given that the Veteran died.  A VA medical opinion concerning his death was obtained in March 2007.  The VA physician reviewed the claims file, summarized the events leading up to the Veteran's death, set forth the opinion reached, and then provided a discussion of/rationale for it.  As these actions resolved all questions necessary to adjudicate the instant claim, the opinion is found to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the appellant nor her representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled to the extent required, adjudication on the merits may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  DIC Benefits Pursuant to 38 U.S.C.A. § 1151

The appellant asserts in various statements and her May 2011 Travel Board hearing testimony that she is entitled to DIC benefits as a result of a sigmoidoscopy the Veteran underwent in mid August 2005.  Specifically, she asserts that the Veteran's nursing home physician knew this procedure was unnecessary as well as failed to inform her, the Veteran's power of attorney, of its risks.  The appellant further asserts that she was not afforded appropriate informed consent of the risks involved in the sigmoidoscopy because if she had, she would not have agreed to have such procedure performed on the Veteran. 

If it is determined that the fatal disability could have been service-connected at the time of the Veteran's death or if service connection was established for the fatal disability then, analysis of whether this disability was either the principal or a contributory cause of death must be undertaken.  38 C.F.R. § 3.312.  The determination of whether a service-connected disability or disability which could have been service-connected is either the principal or a contributory cause of death will be made by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

38 U.S.C.A. § 1151 provides that compensation for a qualifying additional disability shall be awarded in the same manner as if such disability were service connected.  Pertinent here, a disability is a qualifying additional disability if:  (1) it was not the result of the Veteran's willful misconduct and (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA and was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  

To determine whether a Veteran has an additional disability, his condition immediately before the beginning of the VA hospital care, medical or surgical treatment, or examination upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).  Each body part involved is considered separately.  Id.

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that VA either:  (1) failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consideration of whether the procedures of 38 C.F.R. § 17.32 substantially were complied with is required in determining whether there is informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Minor deviations from these procedures that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  38 C.F.R. § 17.32(c).  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment, the expected benefits, the reasonably foreseeable associated risks, complications, or side effects, the reasonable and available alternatives, and anticipated results if nothing is done.  Id.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  Id.  This informed consent process must be appropriately documented in the health record.  38 C.F.R. § 17.32(d)(1).  Signature consent is required for a variety of diagnostic and therapeutic treatments or procedures.  Id.

Establishing that an event not reasonably foreseeable proximately caused a Veteran's additional disability is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In this regard, consideration will be given to whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

As these provisions require a showing of actual causation, merely showing that a Veteran received VA care, treatment, or examination and that the Veteran has an additional disability is insufficient.  38 C.F.R. § 3.361(c)(1).  

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the claimant prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

VA treatment records document the following.  The Veteran was placed in a VA nursing home facility in or around September 2002.  He had multiple medical conditions/comorbidities such as dementia, diabetes, and prostate cancer.

In July 2005, the Veteran was referred for gastroenterology evaluation after one fecal occult blood test (FOBT) was positive and three subsequent tests were negative.  It was noted that the positive test was in the context of a nose bleed.  There were no other warning signs or symptoms.  Reference was made to the Veteran's 2000 colonoscopy, which essentially was normal.  The physician, a fellow, determined that there was no indication for invasive testing but that further evaluation should be undertaken by sigmoidoscopy.  The attending gastroenterologist agreed.  

A few days later in July 2005, the Veteran's nursing home physician documented discussing his heme positive stool with the appellant.  It was noted that she wanted to pursue colonoscopy to rule out colon cancer, as she would consider curative treatment if any such cancer were found.

The appellant's informed consent for the sigmoidoscopy was obtained immediately prior to the procedure on August 18, 2005.  In particular, the procedure was described and the benefits and risks were identified by the endoscopist.  These were noted to include the possibility of perforation, bleeding, and cardiac or respiratory difficulties.  Alternatives were discussed and an opportunity to ask questions was provided.  The endoscopist, who also was the attending physician, was present during all important elements of the procedure performed by another physician.  No complications occurred.  The sigmoidoscopy was essentially normal.

Following the procedure, the Veteran had some abdominal symptoms but they subsided within a few hours.  On August 24, 2005, he began having increased bowel movements.  At least some included blood.  The appellant reported this as well as that the Veteran had an intermittent upset stomach to the hospital via telephone on August 25, 2005.  As a result, he was transferred to the emergency department on August 26, 2005.  He was admitted after computerized tomography scanning showed diffuse thickening of the rectum and sigmoid colon, findings most consistent with infectious versus inflammatory colitis and less consistent with ischemic colitis though this diagnosis could not be ruled out.  On August 27, 2005, he was transferred to the intensive care unit due to decline from sepsis secondary to a gastrointestinal/abdominal source.  This was noted to have lead to hypotension, worsening renal function, and acute myocardial infarction (MI)/cardiogenic shock.  A series of falls also was noted.  Another sigmoidoscopy was performed on August 28, 2005, after which a diagnosis of ischemic colitis was made.  

The Veteran died later that day.  His death certificate lists cardiogenic and septic shock as his immediate cause of death.  Acute bowel ischemia, MI, and arteriosclerotic cardiovascular disease were listed as leading to this immediate cause.  It was noted that no autopsy was performed.

In the March 2007 VA medical opinion, the VA physician indicated that there was no evidence that any events prior to the August 18, 2005, sigmoidoscopy had any influence on the Veteran's health.  The VA physician then concluded that it was at least as likely as not that the Veteran's ischemic colitis proximately was due to this sigmoidoscopy.  It was noted that this procedure carries a small but well-known risk of perforation, bleeding, or other trauma.  It also was noted that there is an association between ischemic colitis and cardiac events, but it is unknown which of these medical catastrophes preceded the other in the Veteran's case.  

Next, the VA physician concluded that there was no evidence of inappropriate treatment, lack of treatment, negligence, of failure on the part of the attending physician/endoscopist who performed the August 18, 2005, sigmoidoscopy or of any other hospital care physicians.  It was found that the appellant made an informed decision to proceed with the August 18, 2005, sigmoidoscopy after the attending physician/endoscopist discussed the findings of the FOBT with her as well as advised her of and gave her an opportunity to explore the potential risks and benefits.  Noted in this regard was that the appellant's understanding of the risk and desire to proceed was consistent with the several times during the Veteran's hospitalization in which she expressed her desire that all available interventions be undertaken to prolong his life.  Finally, the VA physician determined that the attending physician/endoscopist acted reasonably in presenting sigmoidoscopy as an option to the appellant.  It was noted that the advisability such disease screening in an 85 year old suffering from dementia, prostate cancer, and diabetes remains a matter of debate in the community, but that recent medical literature relates no specific upper age in which screening safely can be discontinued.  Also noted was that screening at advance age continues to result in improved outcomes in terms of cancer related deaths and disease.

The Board finds that entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 are not warranted.  It is undisputed that the Veteran's death was not due to willful misconduct.  It also is undisputed that he died in VA care.  However, the above evidence does not show that the Veteran's death was caused by the August 18, 2005, VA sigmoidoscopy.  It further does not show that his death was proximately caused by either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable concerning this procedure.  

At the outset, it is noted that the appellant blames the Veteran's nursing home physician for triggering unnecessarily the August 18, 2005, sigmoidoscopy.  Yet the evidence shows that the nursing home physician simply referred the Veteran for evaluation.  The aforementioned procedure was suggested by an attending physician/endoscopist.  It additionally is noted that the appellant blames the Veteran's nursing home physician for failing to inform her of the risks of the August 18, 2005 sigmoidoscopy.  38 C.F.R. § 17.32(c) lays this responsibility, as part of informed consent, in the hands of the practitioner who has the primary responsibility for the patient or who will perform the particular procedure.  The nursing home physician was responsible for the Veteran at the nursing home.  The attending physician/endoscopist was responsible during the aforementioned sigmoidoscopy as supervisor over the physician who performed it.  As such, the nursing home physician will not be mentioned further.

The fact of the matter remains that informed consent was provided in advance of the August 2005 concerning the sigmoidoscopy.  While the appellant contends that she was not provided such informed consent because she would not have consented to the procedure had she known the possible risks, the evidence of record states otherwise.  Indeed, aside from documentation of the informed consent, the record is replete with the notations that the appellant consistently desired that aggressive measures be taken in treating the Veteran despite his dire condition.   

Only one medical opinion exists, that from the VA physician in March 2007.  It is negative with respect to the above matters.  In sum, the VA physician found that it was unknown whether the Veteran's ischemic colitis caused by his August 18, 2005, sigmoidoscopy or his cardiac events occurred first and that, even if the ischemic colitis was first, the attending physician/endoscopist both exercised the degree of care reasonably expected in suggesting the sigmoidoscopy as well as obtained informed consent to perform it.  No medical opinion has been submitted by the appellant that presents a contrary view.

Acknowledgement is given to the fact that the appellant clearly believes the Veteran's death was caused by the August 18, 2005, sigmoidoscopy which was proximately performed as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  However, she is not competent to assert such an opinion.  Whether VA was at fault in any way is a question of medical nature.  This indeed is evident from the fact that one of the applicable standards is the degree of care that would be expected of a reasonable health care provider.  Only those with specialized medical knowledge, training, and/or experience are competent to answer medical questions.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that the appellant possesses such knowledge, training, and/or experience.  She therefore is a layperson incapable of rendering a competent opinion as to a medical question.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a)(2).  The only competent medical opinion is negative, as discussed above.

With respect to an event not reasonably foreseeable related to the August 18, 2005 sigmoidoscopy, the appellant does not contend this to be the case.  No medical opinions specifically on point are of record.  However, the VA physician who rendered the March 2007 VA medical opinion noted that perforation, bleeding, and other trauma were small but well-known risks of sigmoidoscopy.  The documentation of record concerning the appellant's informed consent for this procedure indeed set forth the possibility of perforation and bleeding in addition to cardiac or respiratory difficulties as risks.  It follows that not reasonably foreseeable is not a viable theory of entitlement here.

It lastly is noted that the appellant asserts numerous deficiencies in the care provided to the Veteran, to include the falls on August 27, 2005, while in the VA hospital, other previous falls while in the nursing home, and various instances of abuse or maltreatment while in the nursing home.  She does not assert how any of these deficiencies led to the Veteran's death.  For that reason and because the VA physician who rendered the March 2007 VA medical opinion concluded that there was no evidence that any events prior to the August 18, 2005, sigmoidoscopy had any influence on the Veteran's health, no further discussion is necessary in this regard.

In sum, the preponderance of the evidence is against the appellant's entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.  This renders the doctrine of reasonable doubt inapplicable and results in the conclusion that such benefits must be denied.


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


